Title: To George Washington from the Commissioners for the District of Columbia, 22 June 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          sir
          Washington, 22nd June 1796
        
        The board, pursuant to your request, have had under consideration the propriety of permitting the erecting of wooden buildings in the City, & enclose you the result—should you be of opinion that the proposed suspension should take place, they have forwarded a sketch of the form which appears to them to be proper.
        We are happy to have it in our power to inform you, that a letter has been received from Messrs Morris & Nicholson, strengthe[n]ing the hope of their soon being down with a considerable supply of Cash—Not altogether relying on their promises, we have written to the Secretary of the Treasury and to the President and Directors of the Bank of Columbia, making propositions for a temporary Loan, to neither of which Letters, we have yet received an answer. We have the honor to be With Sentiments &c.
        
          G. ScottW. ThorntonA. White
        
      